 1

 2

 3

 4                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 5
      KENNETH R. EVANS, an individual,
 6                                                Case No: 2:19-CV-0288-TOR
                               Plaintiff,
 7
            v.                                    ORDER GRANTING STIPULATED
 8                                                MOTION FOR INJUNCTION
      SHELLPOINT MORTGAGE
 9    SERVICES aka NEWREZ, LLC, a
      Delaware corporation; MTC
10    FINANCIAL, dba TRUSTEE CORPS,
      a California Corporation; and THE
11    BANK OF NEW YORK MELLON
      FKA THE BANK OF NEW YORK
12    AS TRUSTEE FOR THE
      CERTIFICATEHOLDERS CWABS,
13    INC., ASSET-BACKED
      CERTIFICATES, SERIES 2006-21,
14
                               Defendants.
15

16         BEFORE THE COURT is Plaintiff Kenneth R. Evans’ Motion for

17   Preliminary Injunction of Trustee’s Sale (ECF No. 8) and the Parties (Construed)

18   Stipulated Motion For Injunction (ECF No. 14). The Parties’ Stipulated Motion

19   (ECF No. 8) supersedes Plaintiff’s Motion (ECF No. 14). Plaintiff’s Motion is

20




        ORDER GRANTING STIPULATED MOTION FOR INJUNCTION ~ 1
 1   accordingly denied as moot. Pursuant to the Parties’ stipulation, the (Proposed)

 2   Stipulated Order of Injunction (ECF No. 14) is approved.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4          1. Plaintiff Kenneth R. Evans’ Motion for Preliminary Injunction of

 5              Trustee’s Sale (ECF No. 8) is DENIED as moot.

 6          2. The Parties (Construed) Stipulated Motion For Injunction (ECF No. 14)

 7              is GRANTED.

 8          3. Defendants are ENJOINED from holding the trustee’s foreclosure sale

 9              currently scheduled for December 13, 2019, or otherwise pursuing a

10              trustee’s foreclosure sale, until further order of the Court.

11          4. Plaintiff shall pay $3,805.92 per month into the registry of the Court

12              during the pendency of this action. The first installment is due upon

13              entry of this Order and each subsequent payment is due on the 6th day

14              of each month hereafter (see RCW 61.24.130(1)(a)).

15          5. Plaintiff shall submit such payments in the form of checks made payable

16             to the United States District Court Clerk with Case No. 2:19-CV-0288-

17             TOR noted on the payment and mailed or delivered to:

18                             Clerk of Court
                               United States District Court Attn: Finance
19                             P.O. Box 1493
                               Spokane, Washington 99210
20




        ORDER GRANTING STIPULATED MOTION FOR INJUNCTION ~ 2
 1          6. The Clerk of Court is directed to deposit the funds in an interest bearing

 2             account pending further order of the Court. When the funds are

 3             eventually withdrawn and disbursed, the Clerk of Court is directed,

 4             without further order of this Court, to deduct from the income earned on

 5             the deposit a fee, as set by the Director of the Administrative Office and

 6             authorized by the Judicial Conference of the United States, 28 U.S.C. §

 7             1914. LCivR 67(b)(3).

 8         The District Court Executive is directed to enter this Order and provide

 9   copies to counsel and the Court’s Financial Administrator.

10         DATED December 6, 2019.
11

12                                  THOMAS O. RICE
                             Chief United States District Judge
13

14

15

16

17

18

19

20




        ORDER GRANTING STIPULATED MOTION FOR INJUNCTION ~ 3
